DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2014/0375013 (Zandbergen2) (previously cited in PTO 892 form dated 1/5/2022).
Regarding claim 10, Zandbergen2 discloses a rear axle comprising: a plurality of wheel control links with at least one of the plurality of wheel control links being a spring link 14 for supporting a bearing spring 11 on the vehicle body which wheel control links connect a rear wheel of the vehicle to a rear axle carrier 21, wherein the rear axle carrier comprises at least two longitudinal carriers 20 (on both sides, see Fig 1), which 
Regarding claim 11, Zandbergen2 discloses that the rear axle carrier further comprises, on in each case one vehicle side at a rear end as viewed in the vehicle driving direction F, a rear bearing point (the rear end of 20) and at a front end, a front bearing point (the front end of 20) for attachment to the vehicle body.
Regarding claim 15, Zandbergen2 discloses that the rear axle carrier 21 comprises a single cross member. (See Fig 1).
Regarding claim 16, Zandbergen2 discloses that the single cross member is connected to the two longitudinal carriers 20 such that the rear axle carrier has at least approximately H-shaped configuration.  (See Figs 1 and 2).
Regarding claims 17 and 18, Zandbergen2 discloses that the single cross member is arranged on the longitudinal carrier 20 at least approximately centrally 
Regarding claim 19, Zandbergen2 discloses that the spring link 14 is arranged in a lower link plane.  (See Fig 4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zandbergen2 in view of US Pub 2019/0283522 (Battaglia).
Regarding claim 12, Zandbergen2 is silent regarding a propulsion unit at the rear axle.  However, Battaglia discloses that it is known to provide a motor M (Figs 5 and 6) on the rear axle to drive the rear axle and the rear wheel via an output shaft 27.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a propulsion unit to the Zandbergen2 rear axle that provides power to the rear wheel as taught by Battaglia in order for the vehicle to function and be capable of movement.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616